DETAILED ACTION
This office action is in response to the amendment filed 4/25/2022.  As directed by the amendment, claims 10-13 have been amended, no claims have been cancelled, and claims 14-22 have been newly added.  Thus, claims 1-22 are presenting pending in this application, with claims 10-22 being presented on the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution.  While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the compressor with negative pressure encompassed by a compressor with a positive pressure that delivers portions of the  air to the chest cuff as recited in claim 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “18” has been used to designate both cassette filter and a thermo unit and reference character “10” has been used to designate both a BVM and a chest cuff.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
MPEP 714 and 37 CFR 1.121 disclose the manner of making amendments in a specification:
714 Amendments, Applicant’s Action

37 CFR 1.121  Manner of making amendments in application.

(a) Amendments in applications, other than reissue applications. Amendments in applications, other than reissue applications, are made by filing a paper, in compliance with § 1.52, directing that specified amendments be made.

(b) Specification. Amendments to the specification, other than the claims, computer listings (§ 1.96) and sequence listings (§ 1.825), must be made by adding, deleting or replacing a paragraph, by replacing a section, or by a substitute specification, in the manner specified in this section.

(1) Amendment to delete, replace, or add a paragraph. Amendments to the specification, including amendment to a section heading or the title of the invention which are considered for amendment purposes to be an amendment of a paragraph, must be made by submitting:

(i) An instruction, which unambiguously identifies the location, to delete one or more paragraphs of the specification, replace a paragraph with one or more replacement paragraphs, or add one or more paragraphs;

(ii) The full text of any replacement paragraph with markings to show all the changes relative to the previous version of the paragraph. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived;

(iii) The full text of any added paragraphs without any underlining; and

(iv) The text of a paragraph to be deleted must not be presented with strike-through or placed within double brackets. The instruction to delete may identify a paragraph by its paragraph number or include a few words from the beginning, and end, of the paragraph, if needed for paragraph identification purposes.

(2) Amendment by replacement section. If the sections of the specification contain section headings as provided in § 1.77(b), § 1.154(b), or § 1.163(c), amendments to the specification, other than the claims, may be made by submitting:

(i) A reference to the section heading along with an instruction, which unambiguously identifies the location, to delete that section of the specification and to replace such deleted section with a replacement section; and

(ii) A replacement section with markings to show all changes relative to the previous version of the section. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.

(3) Amendment by substitute specification. The specification, other than the claims, may also be amended by submitting:

(i) An instruction to replace the specification; and

(ii) A substitute specification in compliance with §§ 1.125(b) and (c).
It is unclear whether the “DESCRIPTION OF THE PREFERRED EMBODIMENT” on pages 4-11, lines 250-487, are intended to be an amendment to the specification, as applicant’s remarks does not unambiguously identify the location, to delete that section of the specification and to replace such deleted section with a replacement section as required in MPEP 712.  For purposes of examination, the DESCRIPTION OF PREFERRED EMBODIMENT found in applicant’s remarks filed 4/25/2022 is considered to amend the previously filed Specification.  
The “DESCRIPTION OF PREFERRED EMBODIMENT” filed 4/25/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Additional material related to the filter including a quarantine reservoir in lines 250-260, 318-325, and 380, a cassette filter in lines 250-260 and 368-375, and energy support and electrodes in lines 268-275, 287-295, 365-367, and a thermo treatment for a filter unit for treatment of breathing air in lines 340 and 395-399.  Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
MPEP 714 and 37 C.F.R. 1.121(c)(2) disclose the manner of amendments in an application:
All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of "currently amended," or "withdrawn" if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as "withdrawn— currently amended." 

The claims are objected to because the claims 14-22 in the amendment dated 4/25/2022 are presented as newly added claims; however, the amendment dated 10/4/2021 recite newly added claims 14-20, which recites different subject matter than that found in claims 14-20 of the 4/25/2022 amendment.  It appears that applicant amended the claims dated 5/20/2020 and not the immediate prior version of the claims dated 10/4/2021.  For purposes of examination, the amendment to the claims dated 4/25/2022 will be examined as presented.  It is advised that in all future responses, it is suggested to amend to claims in accordance with MPEP 714 and 37 C.F.R. 1.121(c)(2) by presenting the immediate prior version of the claims with any appropriate markings to indicate amendments to the claims instead of presenting new claims when previous versions of the claims exist.
Claims 12 and 20 are objected to because of the following informalities:  Claim 12 recites “a Tens unit” in line 3; it is suggested to amend the claim to recite “a TENS unit” to maintain claim consistency.  Claim 20 recites “The method of utilizing a pneumatically operated BVM”; because claim 20 is an independent claim, it is suggested to amend the claim to recite --A method of utilizing a pneumatically operated BVM--.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-19 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 10, lines 8-9 recite, “I:E ratios up as high as 1:8” and line 13 recite, “inspiratory times that are directly controlled by expiratory times.”  No disclosure of I:E ratios up as high as 1:8 (the originally filed claims recite I:E ratios as high as 1:6) and inspiratory times that are directly controlled by expiratory times is found in the originally filed specification, and therefore the subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention at the time the application was filed. 
Regarding claim 14, lines 4-5 recite, “a passive modality.”  No disclosure of a passive modality is found in the originally filed specification, and therefore the subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention at the time the application was filed. 
Regarding claim 15, lines 4-5 recite, “an active modality through the way of changing pressure by the patient's muscles activities”  No disclosure of an active modality through the way of changing pressure by the patient's muscles activities is found in the originally filed specification, and therefore the subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention at the time the application was filed. 
Regarding claim 16, lines 1-3 recite, “a cassette type filter with open part of said filter placed on the way of circulating air to and from the patient and the used/unused parts of the filtration tape are secured in the body of said cassette and said parts moving by said distributor according to the I/E ratio and an intensity of the breathing.”  No disclosure of a cassette roller type filter is found in the originally filed specification, and therefore the subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention at the time the application was filed. 
Regarding claim 17, lines 1-4 recite, “a modification of the filtration process of exhalation by the patient air to a quarantine reservoir for a thermo treatment of airborne viruses with high temperature from 150 F to 200 F degree.”  No disclosure of a quarantine reservoir for a thermo treatment of airborne viruses with high temperature from 150 F to 200 F degree is found in the originally filed specification, and therefore the subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention at the time the application was filed. 
Regarding claim 18, lines 1-7 recite, “a modification of the filtration process of the circulated air to and from the treated patient that air infected with viruses like COVID, having particles and droplets of respiratory fluids containing the viruses, and by electrical discharges (sparks) due to the changing the distance between shifts (electrodes) induced by flowing air passing through the quarantine reservoir to oxidize pathogens in the air stream to affect viruses infectious ability.”  No disclosure of the use of electrical discharges due to the changing the distance between electrodes induced by flowing air passing through the quarantine reservoir to oxidize pathogens in the air stream is found in the originally filed specification, and therefore the subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention at the time the application was filed. 
Regarding claim 21, lines 1-7 recite, “the compressor with negative pressure encompassed by a compressor with a positive pressure.”  No disclosure of a compressor with negative pressure encompassed by a compressor with a positive pressure is found in the originally filed specification, as only a single compressor is disclosed, and therefore the subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention at the time the application was filed. 
Regarding claim 22, lines 1-7 recite, “the compressor with negative pressure encompassed by a compressor with a positive pressure.”  No disclosure of a compressor with negative pressure encompassed by a compressor with a positive pressure that delivers portions of the air to said chest cuff on the patient during an exhalation is found in the originally filed specification, as only a single compressor is disclosed the compressor is configured to connect to a patient and not to a chest cuff on a patient, and therefore the subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention at the time the application was filed. 
Claims 11-13 and 19 are rejected for being either directly or indirectly depending from a rejected claim base.
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 10-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 10, lines 8-9 recites, “I:E ratios of 1:2 and up to as high as 1:8”.  It is unclear whether the method recites performing the ventilation modes at multiple I:E ratios or whether the method recites a range of the I:E ratio that the method is performed.  Lines 11-13 recites, I:E ratios of 2:1, 3:1, 4:1 and so on, up to as high as 10:1”; it is unclear whether the method recites performing the ventilation modes at multiple I:E ratios or whether the method recites a range of the I:E ratio that the method is performed.  Furthermore, the recitation of multiple ranges with the phrase “and so on, up to as high as 10:1” makes it unclear how to determine the metes and bounds of the invention, as it is unclear whether a fractional I:E ratio such as 1.5:1 or 5.2:1 are within the scope of the claim.  For purposes of examination, the method is considered to recite a range of I:E ratios of between 1:2 to 1:8 that is used to perform a Volume Control and Pressure Control ventilation mode and a range of I:E ratios of between 2:1 to 10:1 to perform Inverse Ratio Ventilation.
Claim 11 recites the limitation "said chest cuff" in lines 3-4, “the patient’s chest” in line 4, and “the pressure from said chest cuff” in line 5.  There is insufficient antecedent basis for these limitations in the claim, and it is unclear if “the patient” is the same as “the individual”.  
Regarding claim 12, lines 3-4 recites, “TENS unit or similar to it device operating with the same as TENS functional abilities” It is unclear how to determine the metes and bounds of a device that is similar to a TENS device operating with the same as TENS parameters.  Line 6 recites, “the patient” which lacks antecedent bases, and it is unclear where the “patient” is the same person as “the individual”.  Line 7 recites, “with options to regulate width, frequency, and power of said signals”.  The phrase "with options to" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 13 recites the limitation "said ball" in line 5, and “the rigid durable chamber” in line 6.  There is insufficient antecedent basis for these limitations in the claim.  Line 3 recites, “impulse type interruptions”.  The term "type" is a relative term which renders the claim indefinite.  The term "impulse type interruptions" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention 
Claim 14 recites the limitation "said compressor" in line 1, and “the rigid durable chamber” in line 6.  There is insufficient antecedent basis for these limitations in the claim.  Line 4 recites, “rationed impulse type positive/negative pressure”.  The term "type" is a relative term which renders the claim indefinite.  The term "rationed impulse type positive/negative pressure" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 15, line 4 recites, “rationed impulse type positive/negative pressure”.  The term "type" is a relative term which renders the claim indefinite.  The term "rationed impulse type positive/negative pressure" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Line 2 recites, “a patient”; it is unclear whether “a patient” is the same person as the previously recited “individual”.
Regarding claim 16, line 1 recites, “cassette roller type filter”.  The term "type" is a relative term which renders the claim indefinite.  The term "cassette roller type filter" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention (to what degree is a filter a cassette roller type filter?).  Lines 2-4 recite “the used/unused part”, “the filtration tape”, “said cassette”, and said distributor” there is insufficient antecedent basis for these limitations in the claim.  
Claim 17 recites the limitation "the filtration process” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the filtration process” and “the circulated air” in line 2, “the quarantine reservoir” in line 5, and “the air stream” in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Line 3 recites “viruses like COVID”; the term "like" is a relative term which renders the claim indefinite.  The term "viruses like COVID" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 19 recites, “the flow rate of air” in line 1 and “the filter” in line 3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 20 recites, “the air” in line 5.  There is insufficient antecedent basis for these limitations in the claim.
Claim 21 recites, “the compressor with negative pressure” in line 1.  There is insufficient antecedent basis for these limitations in the claim.
Claim 22 recites, “the compressor with negative pressure” in line 1.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 14, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Modi (2020/0306472) in view of Milne et al (2012/0272960) and Tham (2008/0230064).
Regarding claim 10, Modi discloses a ventilator device whose ordinary use discloses a  medical method for treating individuals from mild to extremely suppressed or without respiratory drive who can benefit from repeatedly applied negative-positive pressure in the thorax, the method comprising: implementing a negative pressure to induce an expiration (E) (during an expiratory phase, blower motor (12) is operated so that gas expiratory pressure falls to a preset PEEP maintenance pressure) (para [0018]) immediately followed by a positive pressure to induce an inspiration (I) (during an inspiration phase, the blower motor (12) is controlled to reverse the direction of airflow to the inspiration phase where gas is delivered to a patient (para [0020]).
Modi does not disclose implementing and modifying inverse ratio ventilation (IRV) by modifying the inspiratory to expiratory (I:E) ratio, with the intention to increase oxygenation by increasing the mean airway pressure (MAP); and implementing Inverse Ratio Ventilation using I:E ratios of 2:1, 3:1, 4:1, and so on, up as high as 10:1, with inspiratory times directly controlled by expiratory times. 
However, Milne teaches a method of ventilation including providing an inverse ratio ventilation by modifying the inspiratory to expiratory (I:E) ratio (volume-targeted mimimum pressure control ventilation provides an inverse I:E ratio) (para [0040]), with the intention to increase oxygenation by increasing the mean airway pressure (MAP) (as shown in fig 4, inspiratory time in greater than expiratory time, and therefore MAP is increased because more time is spent at the higher inspiratory pressure); and implementing Inverse Ratio Ventilation using I:E ratios of up as high as 10:1 (inverse I:E ratio of greater than 4:1 is provided) (para [0040]), with inspiratory times directly controlled by said expiratory times (VCI module (119) determines the respiration rate and I:E ratio by receiving at least two of an inspiration time, an exhalation time, an I:E ratio, and a respiratory rate, and therefore inspiratory times may be directly controlled by expiratory times if the expiratory time is received by the VCI module (119)) (para [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the method of Modi by implementing and modifying inverse ratio ventilation (IRV) by modifying the inspiratory to expiratory (I:E) ratio, with the intention to increase oxygenation by increasing the mean airway pressure (MAP); and implementing Inverse Ratio Ventilation using I:E ratios of 4:1 or greater, with inspiratory times that exceed expiratory times as taught by Milne in order to provide a volume-targeted minimum pressure control breath type that combines the advantages of volume-targeted pressure control (VC+) with bilevel (BL) mode ventilation (Milne, para [0040]).
The now-modified Modi’s method does not disclose implementing Volume Control and Pressure Control ventilation modes using I:E ratios of 1:2, and up as high as 1:8 to more closely mimic normal physiologic breathing.
However, Tham teaches a ventilation system, wherein the ventilator system is configured to control patient parameters (para [00034]) to implement volume controlled and pressure controlled ventilation modes (pressure controlled ventilation modes  (PCV) (para [0035]), wherein the ventilator system is configured to use I:E ratios of 1:2, and up as high as 1:4 to more closely mimic normal physiologic breathing (I:E ratios can be set to 1:2, which is common, or be set at ratios closer to 1:3 or 1:4 to provide the necessary exhalation time for a given patient to normally exhale) (para [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the method of modified Modi by implementing Volume Control and Pressure Control ventilation modes using I:E ratios of 1:2, and up as high as 1:8 to more closely mimic normal physiologic breathing as taught by Tham in order to provide a common I:E ratios for a patient and to provide the necessary expiratory time for a given patient, such as one with obstructed pathologies (such as COPD) to fully exhale (Tham, para [0044]).
Regarding claim 14, Modi discloses said compressor (12) (blower motor) producing a negative or a positive pressure for treating individuals from mild to extremely suppressed or without respiratory drive who can benefit from repeated application of rationed impulse type positive/negative pressure (blower motor (12) operates in reciprocating directions so that the motor (12) directly delivers the inspiratory gases and receives the expiratory gas flow) (para [0018]), and the modified Modi’s reference discloses the form of a passive modality (transition from inspiration to exhalation may be based on ventilator-controlled breaths) (Milne, para [0076]).
Regarding claim 15, Modi discloses said compressor (12) (blower motor) producing a negative or a positive pressure for assisting in breathing a patient with extremely suppressed or without respiratory drive who can benefit from repeated application of rationed impulse type positive/negative pressure (blower motor (12) operates in reciprocating directions so that the motor (12) directly delivers the inspiratory gases and receives the expiratory gas flow) (para [0018]), and the modified Modi’s reference discloses the form of an active modality through the way of changing pressure by the patient’s muscle activities (transition from inspiration to exhalation may be based on a patient’s spontaneous breaths) (Milne, para [0076]).
Regarding claim 19, Modi discloses a means for changing the flow rate of air to better assist the breathing process of the patient and to prevent or reduce the potential of causing adverse health effects (FQ controller (15) is configured to control the bi-directional blower motor (12) to effectuate the inspiratory and expiratory gas flows) (para [0015]).
 Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Modi, Milne et al, and Tham as applied to claim 10 above, and further in view of White (3,683,655).
Regarding claim 11, modified Modi discloses a method for treating a patient.
Modified Modi does not disclose repeatedly applying positive pressure on a patient’s thorax through a chest cuff which is tightly set around the patient’s chest to implement an expiration (E) followed by an inhalation (I) when the pressure from said chest cuff is released, the method comprising: delivering a positive pressure into the chest cuff applied on the person during his/her expiration phase; and deflating a pressure in said chest cuff during the inspiration phase.
However, White in fig 1 teaches a breathing assist apparatus including a cuff (11) (expandable sack) applied on a chest of a patient (abdominal and lower rib region) (col 2, ln 4-9), wherein a positive pressure is delivered to the chest cuff during his/her expiration phase (pressure is applied during the exhalation phase of the breathing cycle) (abstract), and deflating a pressure in said pressure cuff during the inspiration phase (pressure is released upon completion of the exhalation phase avoiding interference with the inhalation phase) (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the method of modified Modi by providing a chest cuff and applying positive pressure into the chest cuff applied on the person during his/her expiration phase; and deflating a pressure in said chest cuff during the inspiration phase as taught by White in order to provide assistance during the exhalation phase of the breathing cycle (White, col 1, ln 17-32).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Modi, Milne et al, and Tham as applied to claim 10 above, and further in view of Ignani et al (2005/0021102) and Lurie et al (2002/0188332).
Regarding claim 12, modified Modi discloses a method for treating a patient.
Modified Modi does not disclose complimenting the method with TENS unit or similar to it device operating with the same as TENS functional abilities and applied to the individual’s chest, delivering electric signals through electrodes applied to the core muscles of the patient during the exhalation phase with options to regulate width, frequency and power of said signals to compliment an exhalation phase of the breathing. 
However, Ignani teaches a system for conditioning a diaphragm of a patient including intramuscular electrodes (120) implanted adjacent to phrenic nerve points of the diaphragm (para [0026]) which is similar to a TENS device in that both a TENS device and the intramuscular electrode (120) are configured to apply electrical stimulation to a patient and applied to an individual’s core muscles (diaphragm), wherein the intramuscular electrodes are configured to deliver electric signals through electrodes (120) (intramuscular electrodes) (para [0029]) applied to the core muscles (diaphragm) of the patient during the exhalation phase (electrical stimulation can be triggered during exhalation to maximize the contraction during the period when the diaphragm is at its longest length) (para [0038]) with options to regulate width, frequency and power (as shown in Table 1, adjustable stimulation parameters include width (pulse width), frequency (pulse frequency), and power (voltage and/or current amplitude)) (para [0029]) of said signals to compliment an exhalation phase of the breathing (during exhalation to maximize the contraction during the period when the diaphragm is at its longest length) (para [0038]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the method of modified Modi by providing a device similar to a TENS device comprising intramuscular electrodes operating with the same as TENS parameters and applied to individual's core muscles, delivering electric signals through electrodes applied to the core muscles of the patient during the exhalation phase with options to regulate width, frequency and power of said signals to compliment an exhalation phase of the breathing as taught by Ignani in order to provide respiratory assistance by facilitating spontaneous breathing or control of breathing (Ignani, para [0002]).  
The intramuscular electrodes of modified Modi are considered to read on the broadest interpretation of “similar to it device operating with the same as TENS functional abilities” because the intramuscular electrodes operate similarly to a TENS device to provide electrical stimulation to a patient (Ignani, para [0029]).  
In the alternative, if it is unclear whether intramuscular electrodes are similar to a TENS device, Lurie teaches a stimulatory device including a TENS unit (device contains electrodes (electrodes (22) placed on a skin to provide electrical stimulation to stimulate the and therefore is a transcutaneous electrical nerve stimulation (TENS) unit) including electrodes (22) (para [0095]) applied to an individual’s core muscles (can be placed where the phrenic nerve enters the diaphragm) (para [0080]) configured to deliver electric signals applied to core muscles of a patient (respiratory muscles that may be stimulated to contract to enhance ventilation include the diaphragm, the chest wall muscles, including the intercostal muscles and the abdominal muscles) (para [0079]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the intramuscular electrodes of modified Modi with a transcutaneous electrical nerve stimulation (TENS) unit including electrodes configured to be placed on a patient where the phrenic nerve enters the diaphragm to stimulate a patient’s diaphragm as taught by Lurie in order non-invasively apply electrical stimulation to a patient’s diaphragm.  
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Modi, Milne et al, and Tham as applied to claim 10 above, and further in view of Mautz et al (2,284,964).
Regarding claim 13, modified Modi in fig 2 of Modi discloses expanding and compressing a bellows (40) including an exhalation valve (45) through changing ambient pressure outside of the bellows (40) inside said rigid durable pressure chamber (41) (pressure chamber) that contains said bellows (40) with no mechanical contact with the bellows (40) (para [0031]).
Modified Modi does not disclose inflating and deflating a ball of said BVM through changing ambient pressure outside of the ball inside said rigid durable pressure chamber that contains said ball with no mechanical contact with the ball of said BVM.
However, Mautz in figs 1-5 teaches a mechanical respirator including a ball (12) (flexible bag) of a bag disposed in a rigid durable pressure chamber (13) (cylindrical vesical with glass side walls (13)) (page 1, col 2, ln 47-53), wherein the ball (12) is configured to be inflated and inflated by changing ambient pressure outside of the ball (12) inside said rigid durable pressure chamber (13) that contains said ball (12) with no mechanical contact with the ball (12) of said bag (page 2, col 2, ln 50-65).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the bellows of modified Modi with a bag having a ball as taught by Mautz, as it would be a simple substitution of one known flexible vessel for providing respiratory gas to a patient for another and it appears that the modified Modi’s device would work equally well to provide respiratory gas to a patient using a rubber bag with a ball.  The now-modified Modi’s bag is considered to be a BVM, as the drive member of Modi is connected to a valve (exhalation valve), and therefore the bag and exhalation valve are operable as a BVM, as a bag and valve are provided, and it is known in the art to provide a mask to a patient to allow respiratory gas to be provided to a patient.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Modi, Milne et al, and Tham as applied to claim 10 above, and further in view of Gangadhar et al (2019/0143154).
Regarding claim 16, modified Modi discloses a method for treating a patient.  
Modified Modi does not disclose the method further complimented with a cassette roller type filter with open part of said filter placed on the way of circulating air to and from the patient as the used/unused parts of the filtration tape are secured in the body of said cassette according to the I/E ratio and an intensity of the breathing.
However, Gangadhar teaches a filter apparatus for a respiratory device including a cassette roller type filter (202) (filter media incorporated into a cassette comprising a first (204) and second (206) roller) with open part of said filter placed on the way of circulating air to and from the patient as the used/unused parts of the filtration tape (212) (used filter media) are secured in the body of said cassette (206) (second roller) (para [0023]) to the I/E ratio and an intensity of the breathing (rolling mechanism (220) is activated when pressure, air flow, or other air quality indicates that the filter media is used up) (para [0024]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the method of modified Modi by providing a cassette roller type filter with open part of said filter placed on the way of circulating air to and from the patient as the used/unused parts of the filtration tape are secured in the body of said cassette according to the I/E ratio and an intensity of the breathing as taught by Gangadhar in order to allow for the use of a thin filter media to filter air being circulated to and from a patient (Gangadhar, para [0018]), and to prevent the filter resistance to increase as the filter is being used up or clogged (Gangadhar, para [0017])
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Modi, Milne et al, and Tham as applied to claim 10 above, and further in view of Wu et al (2021/0259343)
Regarding claim 17, Modified Modi discloses a method for treating a patient.
Modified Modi does not disclose a filtration process of exhalation by the patient air to a quarantine reservoir for a thermo treatment of airborne viruses with high temperature from 150 F to 200 F degree.
However, Wu teaches a filtration process for thermo treatment of airbourne viruses including a filter (330) and a quarantine reservoir (210) (high temperature microtube) for thermo treatment of airbourne viruses with high temperature from 150F to 200F degree (from 56 to 200 C, or 133 to 398 F) (para [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the method of modified Modi by providing a quarantine reservoir comprising a high temperature microtube and a filter for a filtration process of exhalation by the patient air to a quarantine reservoir for a thermo treatment of airborne viruses with high temperature from 150 F to 200 F degree as taught by Wu in order to provide a thermo treatment to the air to allow novel coronavirus pneumonia (NCP) to be killed (Wu, para [0004]).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Modi, Milne et al, and Tham as applied to claim 10 above, and further in view of Hicks (5,195,527) and Ruan (2004/0022669).
Regarding claim 18, modified Modi discloses a method for treating a patient. 
Modified Modi does not disclose a modification of the filtration of the circulated air by providing a quarantine reservoir to filter flowing air passing through the quarantine reservoir. 	However, Hicks teaches a filter (10) including a quarantine reservoir (12) (filter housing) (col 3, ln 27-33) to filter flowing air passing through the quarantine reservoir (12) (using filter member (18)) (col 3, ln 38-44). 	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the method of Modi by providing a filter including a quarantine reservoir to filter flowing air passing through the quarantine reservoir as taught by Hicks in order to provide a filter for bacteriological control) (Hicks, col 1, ln 4-8). 	The now-modified Modi’s method does not disclose the method for treating air by electrical discharges due to the changing the distance between shifts (electrodes) induced by flowing air through the quarantine reservoir to oxidize pathogens in the air stream to affect viruses infection ability.
However, Ruan teaches a device for disinfection of biological fluids by electrical discharges due to the changing the distance between shifts (electrodes) (108, 110) (electrodes) (discharge gap between electrodes can be sized to suit a particular application) (para [0063]) induced by flowing air through the quarantine reservoir (100) (non-thermal plasma reatcror)  to oxidize pathogens in the air stream to affect viruses infection ability (created non-thermal plasma which is a strong oxidant for destroying live pathogens) (para [0068]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the method of modified Modi by providing the quarantine chamber with electrodes to treat the circulated air by electrical discharges due to the changing the distance between shifts (electrodes) induced by flowing air through the quarantine reservoir to oxidize pathogens in the air stream to affect viruses infection ability as taught by Ruan in order to cleanse the circulating air of pathogenic microorganisms (Ruan, para [0002]).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Modi, Milne et al, and Tham as applied to claim 10 above, and further in view of Suguira et al (6,209,540).
Regarding claim 21, the modified Modi’s reference discloses the compressor (12) configured to supply positive and negative pressure to supply to supply treated and filtrated air mix with the frequency of it delivery and duration of each compression to the individual's nose and/or mouth (para [0018]) to implement an expiration (E) followed by an inspiration (I) phase with preset E/I ratio (Milne, para [0040]).
Milne does not disclose a compressor with negative pressure encompassed by a compressor with a positive pressure.
However, Suguira teaches a respiratory apparatus including a compressor with negative pressure (12n) (negative blower) encompassed by a compressor with a positive pressure (12p) (positive blower) (col 4, ln 28-39) to reduce the load to allow a smaller size and weight at a lower cost.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the method of Modi by substituting the compressor used to provide both positive and negative pressure with a compressor with negative pressure encompassed by a compressor with a positive pressure as taught by Suguira in order to reduce the load which in turn realize a smaller size and weight as well as a lower cost (Suguira, col 3, ln 8-13).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Modi, Milne et al, Tham, and White as applied to claim 11 above, and further in view of Suguira et al and Ignani et al.
Regarding claim 22, the modified Modi’s references discloses a pressure supply mechanism (19 of White) that delivers portions of the air to said chest cuff (11 of White) (col 4, ln 13-23) on the patient during an exhalation (pressure is applied during the exhalation phase of the breathing cycle) (White, abstract).
Milne does not disclose the pressure supply mechanism comprises a compressor with negative pressure encompassed by a compressor with a positive pressure.
However, Suguira teaches a respiratory apparatus including a compressor with negative pressure (12n) (negative blower) encompassed by a compressor with a positive pressure (12p) (positive blower) (col 4, ln 28-39) to reduce the load to allow a smaller size and weight at a lower cost.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the method of Modi by substituting the pressure supply mechanism with a compressor with negative pressure encompassed by a compressor with a positive pressure as taught by Suguira in order to reduce the load which in turn realize a smaller size and weight as well as a lower cost (Suguira, col 3, ln 8-13).
The-now-modified Modi’s device does not disclose complimenting this phase of breathing by delivering electric signals through electrodes applied to the core muscles on the chest of the patient.
However, Ignani teaches a system for conditioning a diaphragm of a patient including intramuscular electrodes (120) implanted adjacent to phrenic nerve points of the diaphragm (para [0026]) which are configured to deliver electric signals through electrodes (120) (intramuscular electrodes) (para [0029]) applied to the core muscles (diaphragm) of the patient during the exhalation phase (electrical stimulation can be triggered during exhalation to maximize the contraction during the period when the diaphragm is at its longest length) (para [0038]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the method of modified Modi by providing a device comprising intramuscular electrodes configured to deliver electric signals through electrodes applied to the core muscles of the patient during the exhalation phase as taught by Ignani in order to provide respiratory assistance by facilitating spontaneous breathing or control of breathing (Ignani, para [0002]).  
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Modi in view of Mautz et al and Hicks.
Regarding claim 20, Modi discloses a device whose ordinary use discloses a method of utilizing a bag (20) (reservoir bag) (para [0019]) for assisting and/or enforcing the breathing process through the nose and/or mouth of the patients with mild to extremely suppressed, or without respiratory drive, though the use of: a compressor with negative pressure (12) (blower (12) provides both positive and negative pressure) (para [0015]) where the constant or variable negative pressure is set to expel air from the individual's nose and/or mouth to implement an expiration (operates in a reverse direction to draw expiratory gas away from the patient) (para [0016]).
Modi does not disclose the bag comprises a pneumatically operated BVM.
However, Mautz in figs 1-5 teaches a mechanical respirator including a bag (12) disposed in a rigid durable pressure chamber (13) (cylindrical vesical with glass side walls (13)) (page 1, col 2, ln 47-53), wherein the bag (12) is pneumatically operated (configured to be inflated and inflated by changing ambient pressure outside of the bag (12)) (page 2, col 2, ln 50-65).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the bag of modified Modi by providing a rigid chamber to allow the bag to be pneumatically operated as taught by Mautz in order to allow the bag to automatically mechanically respirate the patient.  The now-modified Modi’s bag is considered to be a BVM, as the bag includes a valve (24) (free breathing valve), and therefore the bag and exhalation valve are operable as a BVM, as a bag and valve are provided, and it is known in the art to provide a mask to a patient to allow respiratory gas to be provided to a patient.
The now-modified Modi’s method does not disclose the compressor is connected to a filter for treatment of extracted portions of the air from a patient,	However, Hicks teaches a filter (10) to filter flowing air passing through the filter housing (12) (using filter member (18)) (col 3, ln 38-44) for treatment of extracted portions of the air from a patient (inhaled and exhaled gases must pass through the filter) (col 1, ln 15-20). 	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the method of Modi by providing a filter connected to the filter for treatment of extracted portions of air from a patient as taught by Hicks in order to provide a filter for bacteriological control) (Hicks, col 1, ln 4-8). 
Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 12, lines 483-page 14, lines 562 of applicant’s remarks, that the Federal Circuit has carved out some processes for exceptional treatment under a provision that was designed to provide unique treatment for patented processes.  This argument fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention because of a unique treatment for patented processes without specifically pointing out how the language of the claims patentably distinguishes them from the references.  As discussed above, because the prior art discloses every operative step of the claimed method, the rejection is maintained.
Applicant argues on page 14, line 567-583 of applicant’s remarks that the unique innovative feature of the invention is enhanced exhalation with the effective treatment of circulating element, that by depressurizing the chamber faster than it depressurizes in the atmosphere, applicant can overcome the material limitations of the bag valve mask and create a pressure gradient within the intubated patient that enhances exhalation  which no other device can offer.  It is noted that the features upon which applicant relies upon as the unique innovative feature of the invention (e.g., depressurizing the chamber faster than it depressurizes in the atmosphere) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  It is noted that the feature of depressurizing the chamber faster than it depressurizes in the atmosphere is not found in the originally filed specification, and therefore would constitute new matter if amended into the claims.  
Applicant argues on page 14, line 585-page 16, line 628 of applicant’s remarks, that White discloses an active modality of applying external pressure to a different part of the body with a different physiological effect as applicant’s passive modality.  However, the claim 12 recites that the cuff is attached to a chest, while White discloses that the cuff is attached to lower rib region, which is part of the chest.  Therefore, because White’s disclosure falls within the broadest reasonable interpretation of “chest”, and because applicant’s passive modality is not recited in the claim, the rejection is maintained.
Applicant argues on page 16, line 630-650 of applicant’s remarks, that Lurie differs from applicant’s invention in that Lurie is configured to stimulate the phrenic nerve while applicant’s invention stimulates external core muscles.  However, claim 12 recites core muscles.  Therefore, because the diaphragm is in a torso (core) of a patient, Lurie’s disclosure of phrenic nerve stimulation is within the broadest reasonable interpretation of stimulation of core muscles, and the rejection is maintained.  It is noted that the originally filed application does not disclose external core muscles, and therefore would constitute new matter if amended into the claims.  
Applicant’s arguments with respect to the Gradon reference on page 16, line 652-page 17, line 678 of applicant’s remarks have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues on page 17, line 680-page 18, line 702 of applicant’s remarks, that Ignani differs from applicant’s invention in that Ignani is configured to stimulate the diaphragm while applicant’s invention stimulates external core muscles.  However, claim 12 recites core muscles.  Therefore because the diaphragm is in a torso (core) of a patient, Ignani’s disclosure of phrenic nerve stimulation is within the broadest reasonable interpretation of stimulation of core muscles, and the rejection is maintained.  It is noted that the originally filed application does not disclose external core muscles, and therefore would constitute new matter if amended into the claims.  
Applicant’s arguments with respect to the Tsui reference on page 18, line 704-724 of applicant’s remarks have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues on page 18, line 740-page 19, line 738 of applicant’s remarks, that Tham allows setting an inspiratory time and giving a patient to normally exhale, while applicant’s invention controls the expiratory time.  However, Tham discloses that clinicians select the I:E ratio to determine the initial inspiratory time and initial set expiratory time (para [0047], [0065]).  Therefore because the I:E ratio is set by the ventilator, the rejection is maintained.
Applicant’s arguments with respect to the Vandine reference on page 19, line 740-752 of applicant’s remarks have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues on page 19, line 755-page 21, line 820 of applicant’s remarks, that Milne is directed to a triggering inspiration based system, while applicant’s invention is focused on a triggering expiration based to efficiently expel CO2 and phlegm.  However, the feature of triggering expiration based is not in the claims, and because the originally filed application does not disclose a triggering expiration, and therefore would constitute new matter if amended into the claims.  Milne discloses the benefit of providing I:E ratios of 4:1 or greater, with inspiratory times that exceed expiratory times as taught by Milne in order to provide a volume-targeted minimum pressure control breath type that combines the advantages of volume-targeted pressure control (VC+) with bilevel (BL) mode ventilation (Milne, para [0040]), and therefore it would have been obvious to the skilled artisan, upon seeing Milne’s disclosure, to modify the method of Modi by implementing and modifying inverse ratio ventilation (IRV) by modifying the inspiratory to expiratory (I:E) ratio, with the intention to increase oxygenation by increasing the mean airway pressure (MAP); and implementing Inverse Ratio Ventilation using I:E ratios of 4:1 or greater, with inspiratory times that exceed expiratory times.  Therefore, the rejection is maintained.
Applicant’s arguments with respect to the Lemper and Bergman references on page 21, line 823-page 22, line 855 of applicant’s remarks have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues on page 21, line 857-875 of applicant’s remarks, that Gangahar discloses a rolling mechanism to rotate the roller to allow a section of fresh media to be placed in the air path of the respirator, while applicant’s invention has the form of a cassette where the used and not used parts of the filter strip stay in enclosed part of the cassette and only a working segment is placed in the way of an air flow.  However, Gangahar discloses this feature, as the used and not used parts of the filter strip stay in enclosed part of the cassette (404, 406) (cavities) and a working segment is placed in the way of an air flow (through opening (402)) (para [0030]).  Therefore, the rejection is maintained.  It is noted that because this feature was not disclosed in the originally filed disclosure, the limitation was rejected as being new matter.
Applicant’s arguments with respect to the Piracha reference on page 22, line 877-page 23, line 895 of applicant’s remarks have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues on page 23, line 897- page 24, line 932 of applicant’s remarks, that Modi differs from applicant’s invention in that applicant uses both positive pressures.  However, Modi discloses that the blower can operate in reciprocating directions to provide a desired flow rate and gas flow for each of the inspiratory and expiratory phases of ventilation (para [0018]), and because in inspiratory phase flows in a positive pressure and an expiratory phase flows in a negative direction, Modi discloses the blower providing both positive and negative pressure.  Therefore, the rejection is maintained.
Applicant argues on page 24, line 933-page 25, line 985 of applicant’s remarks, that because the references would have to be fundamentally modified, it would not have been obvious to provide the modifications as directed by examiner.  Applicant's argument that the applicant’s invention is not obvious because the references would have to be fundamentally modified fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as discussed above, because each of the modifications include a motivation for combining the references, the prior art is considered to disclose the limitations of applicant’s claimed invention.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-48354835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                                                                                                                                                                                                             
/COLIN W STUART/Primary Examiner, Art Unit 3785